Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in ordering plaintiff to reimburse defendant for improvements made by defendant to plaintiff’s property, in the absence of a request by defendant for such reimbursement or any other equitable relief (cf., Kraker v Roll, 100 AD2d 424, 433; Roller v Frankel, 9 AD2d 24, appeal dismissed 9 NY2d 649). We, therefore, modify the judgment on appeal by vacating that portion awarding defendant $49,600 for the improvements. (Appeal from Judgment of Supreme Court, Allegany County, Kelly, J.H.O. — Ejectment.) Present — Green, J. P., Pine, Wesley, Callahan and Davis, JJ.